UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1536


JANICE JACKSON,

                Plaintiff – Appellant,

          v.

BRANCH BANKING & TRUST COMPANY; BRANCH BANKING AND TRUST
COMPANY (BB&T) REGISTERED AGENT; SAMUEL I. WHITE, P.C.;
WILLIAM ADAM WHITE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-03155-TDC)


Submitted:   July 28, 2016                 Decided:    August 1, 2016


Before MOTZ and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janice Jackson, Appellant Pro Se. Robert Harvey Hillman,
SAMUEL I. WHITE, PC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Janice Jackson appeals the district court’s order denying

her third amended motion for reconsideration under Fed. R. Civ.

P. 60(b) of the district court’s order denying her request for a

preliminary injunction regarding her eviction.            We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.             Jackson v. Branch

Banking & Tr. Co., No. 8:14-cv-03155-TDC (D. Md. Apr. 13, 2016).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2